       Case 3:21-cv-00040-DPM Document 6 Filed 03/19/21 Page 1 of 1



          IN THE UNITED STATES DISTRICT COURT
             EASTERN DISTRICT OF ARKANSAS
                   NORTHERN DIVISION

STEPHON D. REED
ADC #137066                                                 PLAINTIFF

v.                       No. 3:21-cv-40-DPM

STEVEN ANDERSON
Corporal, Grimes Unit, ADC                               DEFENDANT

                             JUDGMENT
     Reed's complaint is dismissed without prejudice.




                                 D .P. Marshall Jr.
                                 United States District Judge
